Citation Nr: 9932289	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1978, and from September 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, denied 
entitlement to service connection for hypertension.  A notice 
of disagreement was received in March 1998, and a statement 
of the case was issued that same month.  A substantive appeal 
as to that issue was received in April 1998. 

In August 1999, the veteran testified at a personal hearing 
before the undersigned member of the Board sitting at the RO.  
At that hearing a motion was made and granted to hold the 
record open for 30 days to allow the veteran to attempt to 
obtain additional evidence.  No evidence has been received, 
and the Board therefore proceeds on the current record. 

Additionally, at the August 1999 hearing, the veteran 
indicated that he wished to advance a claim, or reopen a 
claim, of entitlement to service connection for nerve damage.  
This matter is hereby referred to the RO for appropriate 
action.  


FINDING OF FACT

The record does not include any competent evidence of a nexus 
between the veteran's hypertension and his military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hypertension is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  In order for a 
service connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).

The record does not include any medical evidence suggesting 
that the veteran's hypertension had its inception during a 
period of active service, and the veteran does not contend 
otherwise.  Instead, the veteran's claim is advanced on the 
theory that his hypertension preexisted his second period of 
active duty, but was aggravated during such second period of 
active duty. 

At this point, the Board notes that the veteran's service 
medical records clearly document that hypertension pre-
existed his service from September 1990 to May 1991.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, the United States Court of Appeals for 
Veterans Claims (hereinafter, "Court") has held that 
temporary flare-ups during service of the symptoms of a 
disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Turning to the record, the evidence shows that the veteran 
sought qualification to return to active duty and presented 
for a blood pressure check on September 14, 1990.  The 
examiner reported that he was anxious throughout the visit.  
The examiner reported blood pressure readings of 140/100 and 
142/86 in the left arm and 132/98 in the right arm.  The 
examiner assessed hypertension and noted the that the veteran 
was prescribed Calan.  The examiner also reported the veteran 
fit for duty.  Service records for the pertinent period of 
active duty show elevated readings in October 1990 when he 
sought a refill for medication.  The veteran reported that he 
had had decreased exercise and increased caffeine since he 
arrived.  The examiner noted that the veteran had no 
complaints of headache or other symptoms of increased blood 
pressure.  The veteran was hospitalized for a period of 
several weeks during March 1991 to treat dehydration.  
Following recuperation, he was released as fit for full duty 
on March 19, 1991.  The veteran believes that that his 
hospitalization coincided with the purported increase in 
severity of his hypertension.  However, the records for said 
service period do not reflect any comment by any medical 
provider as to any increase in hypertension.

Medical evidence subsequent to the veteran's second period of 
active duty include reserve records from December 1991 which 
reflect a blood pressure reading of 138/82.  On June 12, 
1993, a blood pressure reading of 120/90 was obtained and 
that he was prescribed one hypertension medication, Calan.  A 
December 1993 report shows a reading of 150/96 and indicates 
that the veteran was on Calan.  A January 1994 clinical 
record is to the effect that the veteran had been told to see 
a doctor for an increase in blood pressure. The veteran was 
hospitalized for an episode of chest pain in November 1996, 
but diagnostic testing failed to identify any pathological 
process beyond hypertension.

The veteran was afforded a VA hypertension examination in 
July 1997.  Blood pressure readings were:  sitting-137/62; 
supine-135/70 and standing-143/70.  The examiner commented 
that the veteran's hypertension was well controlled on his 
current medical regimen and has suffered no sequelae from his 
hypertension.  The examiner found no evidence of myocardial 
infarction, coronary artery disease, cerebrovascular 
accident, or renal insufficiency.

The veteran's appeal appears to rest largely upon his own 
assessment that his hypertension condition has worsened as 
evidenced by the fact that he now takes a variety of 
medications for the condition, whereas, prior to his service 
in the early 1990's, he used to take but one or two 
medications.  The veteran has submitted a January 1998 
statement from a private physician which confirms that he was 
on two medications prior to September 1990, but is now on six 
medications.  However, this one sentence medical statement 
offers no medical opinion as to the significance, if any, as 
to the increase in medication.  Specifically, the private 
medical statement in no way suggests that there was any 
increase in the severity of the veteran's hypertension during 
his period of active duty from September 1990 to May 1991.  
Moreover, the veteran appears to have conceded at the August 
1999 hearing that no medical professional had rendered any 
opinion that there was an increase in his hypertension 
disability during his second period of active duty.

As noted at the outset, a claim for service connection must 
meet the threshold requirement of a well-grounded claim.  The 
Board believes that the question of whether or not there was 
an increase in hypertension is a medical question as the 
features or symptoms of hypertension are not readily 
observable by lay persons, but rather are more suited to 
detection by special medical tests and medical observation.  
Accordingly, there must be medical evidence suggesting an 
increase in the veteran's hypertension in order to well-
ground his claim.  While the Board in no way doubts the 
veteran's sincerity in his belief that his hypertension 
increased in severity during his second period of active 
duty, as a layperson he is not competent to render medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  By 
this decision, the Board is informing the veteran that 
medical evidence of an increase in severity during service is 
required to render his claim well-grounded.  38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

